Case: 19-10783     Document: 00516044750          Page: 1    Date Filed: 10/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 6, 2021
                                   No. 19-10783                          Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joe Guzman,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-334
                            USDC No. 4:16-CR-27-1


   Before Owen, Chief Judge, and Clement and Duncan, Circuit Judges.
   Per Curiam:*
          Joe Guzman, federal prisoner # 25208-177, filed a motion for a
   certificate of appealability (“COA”) with the court after the district court
   denied his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his
   conviction and sentence.     The district court denied Guzman’s motion


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10783       Document: 00516044750         Page: 2   Date Filed: 10/06/2021




                                    No. 19-10783


   without an evidentiary hearing.      It also denied Guzman’s request for
   discovery. We granted Guzman’s motion for a COA in part as to the denial
   of his § 2255 motion, denied it in part as unnecessary with respect to the
   denial of an evidentiary hearing, and held the portion related to the denial of
   discovery in abeyance, pending supplemental briefing. We now affirm the
   district court’s judgment.
                                         I.
          A federal grand jury returned a one-count indictment against
   Guzman, alleging that he possessed with intent to distribute 50 grams or
   more of a mixture or substance containing a detectable amount of
   methamphetamine. After the court appointed attorney John Stickels to
   represent Guzman, he pleaded not guilty at his initial arraignment hearing.
   On re-arraignment, however, he pleaded guilty without a plea agreement
   while simultaneously submitting a factual resume. The factual resume
   indicated that he possessed approximately 116.8 grams of methamphetamine.
          Upon receipt of his factual resume, the district court questioned
   whether Guzman understood that he was waiving his right to a jury trial.
   After Guzman confirmed that he understood, the court turned to the
   penalties Guzman was facing, informing him that the penalties included “[a]
   term of imprisonment that would have to be at least 5 years and could be as
   much as 40 years.”       Guzman—while under oath—confirmed that he
   understood the punishment that he was facing. The court accepted his guilty
   plea, ordered the preparation of a presentence report (“PSR”), and set a date
   for sentencing.
          Shortly after re-arraignment, Guzman sent the court, and Stickels,
   letters claiming that Stickels coerced him into signing the factual resume. He
   also alleged that Stickels instructed him that no additional drug weight would
   be attributed to him. The court consequently ordered Guzman and Stickels




                                         2
Case: 19-10783      Document: 00516044750            Page: 3     Date Filed: 10/06/2021




                                      No. 19-10783


   to meet to try to resolve the issues raised in the letter. The court also required
   Stickels to file a subsequent report notifying the court of the outcome of that
   meeting. Stickels met with Guzman approximately two weeks later. He filed
   a report the same day, which represented that all issues were resolved and
   that they were preparing for sentencing.
          At his sentencing hearing, the district court denied all of Guzman’s
   objections to the PSR and its accompanying addendum. The district court
   also adopted the addendum’s recommendation to add a two-offense-level
   increase for obstruction of justice to Guzman’s total offense level.
   Accordingly, the court determined that Guzman’s total offense level was 37,
   his criminal history category was VI, and his guideline range was 360 months
   to life imprisonment. Because the statutory maximum for a violation of 21
   U.S.C. § 841(b)(1)(B) is 40 years, however, his range was capped at 480
   months’ imprisonment.
          Faced with this range, Guzman requested leniency from the court,
   pleading:
          I’m guilty and I accept full responsibility. I know what I was
          doing was wrong. I’m a grown man, and I know that I’m going
          to do a lot of time, and that’s okay, but all I ask is just to please
          be lenient with me and given me a chance, 15, 20 years down
          the line, to come back home to my wife and kids.
   The district court noted Guzman’s request and then sentenced him to 480
   months’ imprisonment—the statutory maximum—with 4 years of
   supervised release. We affirmed Guzman’s sentence on direct appeal.
   United States v. Guzman, 706 F. App’x 836, 837 (5th Cir. 2017) (per curiam),
   cert. denied, 138 S. Ct. 1602 (2018).
          After his unsuccessful direct appeal, Guzman filed a § 2255 motion to
   vacate, set aside, or correct his conviction and sentence. In his motion,
   Guzman claimed that his attorney misled him to believe that: (1) he would




                                           3
Case: 19-10783      Document: 00516044750          Page: 4   Date Filed: 10/06/2021




                                    No. 19-10783


   only be held accountable for 116.8 grams of methamphetamine; and (2) he
   was only facing 7 to 15 years’ imprisonment.          Guzman asked for an
   evidentiary hearing and discovery—specifically, an order to subpoena the
   Federal Bureau of Prisons (“BOP”) for audio recordings of phone calls
   between him and his attorney—to prove his claims. The government
   opposed discovery and argued that the district court could rely on Guzman’s
   testimony at the re-arraignment and sentencing hearings to reach its decision.
   The district court agreed with the government and denied Guzman’s § 2255
   motion without an evidentiary hearing or discovery. It also declined to issue
   a COA.
          Guzman timely filed a motion for a COA, which we granted in part
   with respect to the district court’s denial of his § 2255 motion. We noted
   that a COA was not required to appeal the denial of an evidentiary hearing,
   and requested briefing on, inter alia: (1) whether a COA is required to appeal
   the denial of discovery; and (2) whether the district court abused its
   discretion when denying such a request.
                                         II.
          We review factual findings for clear error and legal conclusions de
   novo in the § 2255-context. United States v. Cavitt, 550 F.3d 430, 435 (5th
   Cir. 2008) (citing United States v. Edwards, 442 F.3d 258, 264 (5th Cir.
   2006)). As for the denial of a request for discovery or an evidentiary hearing,
   we review for abuse of discretion. United States v. Reed, 719 F.3d 369, 373
   (5th Cir. 2013) (citation omitted); see Bracy v. Gramley, 520 U.S. 899, 909
   (1997) (“Rule 6(a) makes it clear that the scope and extent of [habeas]
   discovery is a matter confided to the discretion of the district court.”
   (cleaned up)).




                                         4
Case: 19-10783      Document: 00516044750           Page: 5     Date Filed: 10/06/2021




                                     No. 19-10783


                                          III.
          Guzman claims that the district court erred when it denied his § 2255
   motion without discovery or an evidentiary hearing. Because Guzman
   cannot establish that any purported deficient performance caused him
   prejudice, we affirm the district court’s decision and hold that the district
   court did not abuse its discretion in foregoing discovery or an evidentiary
   hearing. For the same reason, we refrain from addressing whether a COA is
   required to appeal the denial of discovery.
          To prevail on an ineffective-assistance claim, a movant must
   demonstrate that: (1) counsel’s performance was deficient; and (2) the
   deficient performance prejudiced the defense. Strickland v. Washington, 466
   U.S. 668, 687 (1984); see also Hill v. Lockhart, 474 U.S. 52, 57-58 (1985)
   (holding that Strickland applies with equal force in the guilty plea-context).
   A movant demonstrates deficient performance by showing “that counsel’s
   representation fell below an objective standard of reasonableness.” Id. at
   688.   A movant demonstrates prejudice by showing “that there is a
   reasonable probability that, but for counsel’s unprofessional errors, the result
   of the proceeding would have been different.” Id. at 694. Because Strickland
   espouses a conjunctive standard, “[a] court need not address both
   components of an ineffective assistance of counsel claim if the movant makes
   an insufficient showing on one.” United States v. Stewart, 207 F.3d 750, 751
   (5th Cir. 2000) (per curiam).
          We need not consider whether trial counsel’s performance in this
   matter was constitutionally deficient because Guzman’s prejudice showing is
   insufficient. Indeed, Guzman cannot establish that, but for trial counsel’s
   assumed error, there is a reasonable probability that he would have foregone
   a guilty plea and exercised his right to a jury trial. See United States v. Green,
   882 F.2d 999, 1002 (5th Cir. 1989) (citation omitted); see also Hill, 474 U.S.




                                           5
Case: 19-10783      Document: 00516044750              Page: 6   Date Filed: 10/06/2021




                                        No. 19-10783


   at 59 (establishing the same standard). Critically, Guzman must substantiate
   any preference to proceed to trial—if he had been properly advised on the
   sentence he was facing—with “contemporaneous evidence,” not post hoc
   assertions. United States v. Lozano, 757 F. App’x 348, 353 (5th Cir. 2018)
   (per curiam) (quoting Lee v. United States, 137 S. Ct. 1958, 1967 (2017)); see
   also United States v. McClinton, 782 F. App’x 312, 314 (5th Cir. 2019) (per
   curiam) (“[C]ontemporaneous evidence is the key.” (quotation omitted)).
   Guzman fails to carry his burden.
          Guzman concedes the well-known refrain that “[s]olemn declarations
   in open court carry a strong presumption of verity.” Blackledge v. Allison, 431
   U.S. 63, 74 (1997).     Nevertheless, he asks us to discount two sworn
   statements he made at re-arraignment and sentencing.               First, at re-
   arraignment, the district court explicitly informed Guzman that, by pleading
   guilty, he was subjecting himself to a range of 5 to 40 years’ imprisonment.
   Under oath, Guzman testified that he understood the ramifications of his
   plea. Now, however, Guzman asserts that he had “nothing to lose by going
   to trial, and everything to gain.”
          Second, at sentencing, Guzman, having had the benefit of reviewing
   his PSR and the guideline range he was facing, failed to object to the sentence
   he now claims he would not have willingly faced. Then, when given the
   opportunity to address the court after the court stated the range he was
   facing, Guzman admitted his guilt, apologized, and requested a 15 to 20-year
   sentence rather than a 40-year sentence. Despite this colloquy, Guzman
   claims that we should disregard his prior sworn statements because it was
   Stickel’s misrepresentations that caused him to forgo trial.            We are
   unpersuaded.
          Guzman was instructed multiple times that he was facing a maximum
   sentence of 40 years’ imprisonment. He was not only informed of this




                                             6
Case: 19-10783      Document: 00516044750           Page: 7    Date Filed: 10/06/2021




                                     No. 19-10783


   reality, he expressly affirmed, under oath, that he understood his prospective
   sentence. Tellingly, when given the chance to speak for himself to the court,
   Guzman did not argue that he misunderstood the sentence he was facing
   when he pleaded guilty, nor did he claim that his sentence was
   misrepresented to him. Indeed, he did not even resurrect his claim that he
   signed his factual resume under coercion.          On the contrary, Guzman
   accepted responsibility for his actions and pleaded for a sentence near the 20-
   year mark. Curiously, requesting a 20-year sentence diverges from his new
   claim that he was under the impression that he would only face 7 to 15 years’
   imprisonment. Simply put, Guzman’s assertion that he would have gone to
   trial but for counsel’s supposed errors is belied by the record. We will not
   “upset [Guzman’s] plea solely because of [his] post hoc assertions[.]”
   Lozano, 757 F. App’x at 353 (emphasis and quotation omitted); see also
   McClinton, 782 F. App’x at 314 (noting that the court generally will “not
   allow a defendant to contradict testimony given under oath at a plea
   hearing”).
                                           IV.
          Finally, we address Guzman’s claim that the district court abused its
   discretion in denying his motion without discovery or an evidentiary hearing.
   Given the record before it, we hold that the district did not abuse its
   discretion in denying either request.

          “A defendant is entitled to an evidentiary hearing on his § 2255
   motion only if he presents ‘independent indicia of the likely merit of [his]
   allegations.’” Reed, 719 F.3d at 373 (citing Cavitt, 550 F.3d at 442). To
   contradict sworn testimony, we generally require more than a “mere
   contradiction of [] statements”; rather, we typically seek “specific factual
   allegations supported by the affidavit of a reliable third person.” United
   States v. Raetzsch, 781 F.2d 1149, 1151 (5th Cir. 1986); United States v. Fuller,




                                            7
Case: 19-10783         Document: 00516044750               Page: 8      Date Filed: 10/06/2021




                                           No. 19-10783


   769 F.2d 1095, 1099 (5th Cir. 1985). “[S]peculative and unsupported
   accusations of government wrongdoing do not entitle a defendant to an
   evidentiary hearing.” Reed, 719 F.3d at 373 (citation omitted). Guzman
   provided no independent indicia of the merits of his claim to warrant a
   hearing. Instead, he provided conclusory allegations, supported only by his
   own affidavit, which were inconsistent with the bulk of the record—including
   his prior sworn testimony—before the court. United States v. Cervantes, 132
   F.3d 1106, 1110 (5th Cir. 1998).
           Similarly, Guzman failed to demonstrate that the district court’s
   decision to deny § 2255 discovery was reasonably debatable. 1 Like the
   requirements for an evidentiary hearing, Guzman was required to make
   specific allegations of fact, not speculative or conclusory statements. Murphy
   v. Johnson, 205 F.3d 809, 814 (5th Cir. 2000). But Guzman fell short again
   as he did not offer the district court specific facts to support his request.




           1
             We requested supplemental briefing on whether a COA is required to appeal the
   denial of § 2255 discovery. Our precedent is anything but clear on the matter. Compare
   Young v. Stephens, 795 F.3d 484, 494 (5th Cir. 2015) (“A COA is not required to review the
   district court’s ruling on a non-merits issue[.]” (citation omitted)), and Smith v. Kelly, 301
   F. App’x 375, 376 (5th Cir. 2008) (per curiam) (stating, in an unpublished case, that a COA
   is unnecessary to appeal the denial of a request for discovery), with United States v. Fields,
   761 F.3d 443, 484 (5th Cir. 2014) (“[W]e deny a COA on Fields’s claim concerning his
   entitlement to discovery[.]”), and Reed v. Quarterman, 555 F.3d 364, 367 (5th Cir. 2009)
   (noting that the court granted a COA as to “whether Reed is entitled to additional
   discovery”). We do not need to answer this open question now, however. If a COA is
   required to appeal the denial of a motion for § 2255 discovery, Guzman did not present a
   reasonably debatable claim. See Buck v. Davis, 137 S. Ct. 759, 774 (2017). Likewise, if a
   COA is not required and Guzman could proceed on direct appeal, he failed to establish the
   good cause required under Rule 6(a) to merit discovery. See Murphy v. Johnson, 205 F.3d
   809, 814 (5th Cir. 2000). Because Guzman cannot meet either standard, and because our
   precedent is unclear on whether a COA is required, our analysis assumes—without
   deciding—that a COA is required.




                                                 8
Case: 19-10783     Document: 00516044750            Page: 9   Date Filed: 10/06/2021




                                     No. 19-10783


          Guzman alleged that discovery would have uncovered Stickels’
   apparent guilty plea misguidance. To support such a claim, Guzman could
   have provided the court with, among other things, information like dates,
   times, the scope of the conversations, the terms of the promises or
   misstatements, and/or why the BOP would have recorded or transcribed
   privileged conversations. But Guzman provided none of the above. Instead,
   Guzman merely claimed that he had “reason to believe” that the BOP
   possessed transcripts and/or recordings that would prove his point. He
   offered no statements concerning when Stickel’s supposed misstatements
   occurred or the scope of any purported promises. Cervantes, 132 F.3d at 1110.
   Even worse, the little support that Guzman provided—that the statements
   concerning his potential sentence were given over the phone while he was in
   BOP custody—was contradicted by evidence that he was in the custody of
   the U.S. Marshals, not the BOP.
          Given this record, the district court’s decision to deny discovery is not
   reasonably debatable; therefore, Guzman is not entitled to a COA on the
   matter. Buck, 137 S. Ct. at 774 (“Of course when a court of appeals properly
   applies the COA standard and determines that a prisoner’s claim is not even
   debatable, that necessarily means the prisoner has failed to show that his
   claim is meritorious.”).
          AFFIRMED.




                                          9